Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered February 19, 1993, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The Supreme Court properly denied that branch of the defendant’s motion which was to suppress a pretrial identification of the defendant (see, People v Love, 57 NY2d 1023; People v Burns, 133 AD2d 642; People v Colson, 148 AD2d 626). Balletta, J. P., Miller, Santucci and Altman, JJ., concur.